Citation Nr: 0920657	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In March 2003, December 2004, and August 2007 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In July 2004, the Veteran testified at a travel board hearing 
at the RO before a Veterans Law Judge who has since retired.  
The veteran was informed of this by letter dated in April 
2007, and he was given an opportunity for another hearing 
before the Board.  However, he chose instead to have the 
transcript of the hearing reviewed by the undersigned Law 
Judge in lieu of another hearing.  A transcript of the July 
2004 hearing has been associated with his claims file.

In an April 2001 decision, the Board denied service 
connection for a personality disorder.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 2002 order 
upheld that portion of the Board decision that denied service 
connection for a personality disorder; but to the extent that 
the decision failed to address the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
granted a Joint Motion for Remand, vacating the Board's 
decision and remanded the case for adjudication of the 
reasonably raised claim for service connection for a 
psychiatric disorder and to afford the Veteran a personal 
hearing before the Board.  

A subsequent March 2006 Board decision denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD and remanded the issue 
of entitlement to service connection for PTSD.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has been diagnosed with PTSD that has been 
linked to a corroborated in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
service connection for PTSD is established.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Likewise, if 
the evidence establishes that PTSD was diagnosed during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997))(also 
amended by 74 Fed. Reg. 14,491-14,492 (2009))(effective 
October 29, 2008).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, VA and private treatment records, dating from 
1998, indicate ongoing treatment for a psychiatric disorder, 
variously diagnosed as depression, dysthymia, mood disorder, 
and PTSD.  The Veteran was first diagnosed with PTSD as early 
as July 2002 and recently diagnosed with bipolar disorder in 
2008.  An April 2006 VA psychiatric examination, conducted by 
a psychiatrist who reviewed the Veteran's claims files, shows 
a diagnosis of PTSD, which the examiner etiologically links, 
in part, to the Veteran's reported in-service stressor of 
having been sexually assaulted.  The VA examiner opined that, 
while the Veteran did have some symptoms of PTSD in childhood 
related to earlier sexual assaults, the complete criteria for 
PTSD was met only after the assault in service.  The December 
2008 VA examiner, while also diagnosing PTSD, and noting that 
the Veteran's pre-military adjustment had a significant 
bearing on and contributed to the development of PTSD and 
bipolar symptomatology, and that the diagnosis appeared to be 
related to both his childhood and adult traumas, opined that, 
without resorting to mere speculation, it was impossible to 
determine whether PTSD was the result of one specific sexual 
assault.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the competent medical evidence of 
record supports a current PTSD diagnosis.  In this respect, 
the Board finds that the April 2006 examiner's opinion 
regarding the presence of some symptoms prior to service and 
the December 2008 examiner's assessment that the Veteran's 
pre-military adjustment had significant bearing on his 
subsequent development of PTSD are for consideration in 
evaluating the current severity of his diagnosed PTSD and not 
whether the Veteran currently has the disorder.  Thus, the 
remaining issue for service connection purposes is whether 
there is credible evidence that the claimed in-service 
stressor actually occurred.  

The Veteran contends that he has PTSD as a result of an in-
service sexual assault.  His July 1970 report of medical 
history, the Veteran had no relevant complaints and his 
accompanying enlistment medical examination report shows that 
his psychiatric evaluation was normal.  His June 1971 report 
of medical history indicates that the Veteran experienced 
depression or excessive worry.  The report further notes that 
his parents had split up and that he had inadequate 
personality development and that he was unable to cope with 
people in the Army.  He worried about people harming him, 
although it was specifically noted that he did not worry 
about physical harm, and that he sometimes used drugs.  The 
accompanying separation examination report shows that a 
psychiatric evaluation was normal.  However, a summary of 
defects indicates diagnosed dissocial type personality 
disorder.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  Generally, where medical evidence appears to relate 
a diagnosis of PTSD to an in-service stressor, such after-
the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  However, in Patton v. 
West, 12 Vet. App. 272 (1999), the Court held that, unlike 
its holding in Moreau, credible supporting evidence of the 
actual occurrence of an in-service stressor (to the extent it 
is based on personal/sexual assault) can consist solely of 
after-the-fact medical nexus evidence.

Based on the Veteran's military records, the Board finds that 
he did not engage in combat.  Indeed, the Veteran does not 
contend that he engaged in combat.  Through reviewing the 
Veteran's VA treatment records, as well as his written 
statements, the Board notes that the Veteran alleges being 
sexually assaulted in early 1971 while stationed in Germany.  

Initially, the Veteran's service personnel records show that 
he did not receive any Article 15s and was not demoted in 
rank at any time during his service, but beginning as early 
as February 1971, he was counseled regarding his poor job 
performance.  Prior to December 1970, his conduct and 
efficiency were evaluated as excellent.  For the period 
beginning in December 1970, his conduct and efficiency were 
evaluated as unsatisfactory.  Moreover a May 1971 psychiatric 
evaluation notes the Veteran had a strong aversion to the 
Army and an intense desire to return to home.  He was 
assessed with a passive-aggressive personality at the time.  
This evidence is suggestive of a behavior change.  Moreover, 
the December 2008 VA psychiatric examiner, after having 
reviewed the Veteran's claims files including his service 
personnel records and noting some inconsistencies and 
inaccuracies in the Veteran's account, nonetheless opined 
that it was likely that his accounts of both his childhood 
and military traumas were true, as research indicates that 
men and boys rarely report trauma.  While the foregoing 
evidence does not corroborate every detail of the Veteran's 
alleged stressor, the Board finds that the evidence appears 
consistent with his assertions.  Moreover, corroboration of 
every detail of a claimed stressor is not required.  See 
Pentecost v. Principi, 16 Vet. App.124 (2002); Suozzi v. 
Brown, 10 Vet. App. App. 307, 311 (1997) (detailed 
corroboration of physical proximity to, or firsthand 
experience with, the alleged stressors is not required in 
order to establish that the stressors actually occurred).  
The Board notes that there is nothing in the record that 
specifically contradicts the Veteran's account of events in 
service.  Therefore, considered in the aggregate and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the occurrence of the alleged in-service 
stressor is established.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b).  




ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


